Deny and Opinion Filed July 23, 2014




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00911-CV

                    IN RE JAY MCNEAL AND RAUL H. LOYA, Relator

                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-13829

                               MEMORANDUM OPINION
                          Before Justices Bridges, FitzGerald, and Francis
                                    Opinion by Justice Francis
        Relators filed this petition for writ of mandamus requesting that the Court set aside the

trial court’s June 13, 2014 sanctions order. Mandamus is an extraordinary remedy that is

available only in limited circumstances. CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996)

(orig. proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding)). Mandamus is appropriate “only to correct a clear abuse of discretion or the

violation of a duty imposed by law when there is no other adequate remedy by

law.” Id. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker, 827 S.W.2d at

839. Because relators have an adequate remedy by appeal of the trial court’s order, they have

failed to establish that they are entitled to relief. TEX. R. APP. P. 52.8(a).
      Accordingly, we DENY relator’s petition for writ of mandamus.




140911F.P05                                      /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




                                           –2–